        Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 1 of 21

$2 5HY $SSOLFDWLRQIRUD:DUUDQWWR6HL]H3URSHUW\6XEMHFWWR)RUIHLWXUH




                                         81,7('67$7(6',675,&7&2857
                                                                       IRUWKH
                                                               District of Colorado
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                ,QWKH0DWWHURIWKH6HL]XUHRI
             (Briefly describe the property to be seized)
                                                                                         &DVH1R 19-mc-00117-MEH
   2016 Mercedes GLC Utility Passenger Car, VIN
            #WDC0G4KBXGF051587


                                                   $33/,&$7,21)25$:$55$17
                           726(,=(3523(57<68%-(&772)25)(,785(


        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHL]XUHZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWWKHIROORZLQJSURSHUW\LQWKH                  'LVWULFWRI
          Colorado            LVVXEMHFWWRIRUIHLWXUHWRWKH8QLWHG6WDWHVRI$PHULFDXQGHU    18      86&
981(a)(1)(C)                                               (describe the property)


2016 Mercedes GLC Utility Passenger Car, VIN #WDC0G4KBXGF051587




           7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV

 The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are set forth in the attached affidavit
 which is continued on the attached sheet and made a part hereof.




           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u

                                                                                                           s/Raul Leon
                                                                                                       Applicant’s signature


                                                                                                  Raul Leon, FBI Special Agent
                                                                                                       Printed name and title



6ZRUQWREHIRUHPHDQG:              VLJQHGLQP\SUHVHQFH x submitted, attested to, and acknowledged by reliable electronic means.



'DWH       11/15/2019
                                                                                                         Judge’s signature

&LW\DQGVWDWH Denver, Colorado                                                            Michael E. Hegarty, U.S. Magistrate Judge
                                                                                                       Printed name and title
    Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 2 of 21




           AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEIZURE WARRANTS


I, Raul Leon, being duly sworn, depose and state the following is true to the best of my
information, knowledge, and belief:

                         INTRODUCTION AND AGENT BACKGROUND

          1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have been
             since 2004. I have been assigned to the Complex Financial Crimes Squad with
             primary investigative responsibilities involving criminal matters particularly related to
             economic or white-collar crime since 2016. I have participated in several fraud
             investigations, with many of those investigations involving wire fraud, mail fraud,
             money laundering, investment fraud, and corporate fraud.

          2. The FBI is investigating Robert Martinez (“Martinez”) and Wahid Benabbas
             (“Benabbas”), and others known and unknown for, among other things, wire fraud, in
             violation of 18 U.S.C. § 1343, and conspiracy to commit wire fraud, in violation of 18
             U.S.C. § 371.

          3.   This affidavit supports applications for seizure warrants for the following bank
               accounts and assets:

                 a. All funds in U.S. Bank account #103681420248 in the name of Epsilon
                    Controls LLC;

                 b. 2016 Chevrolet Corvette, VIN #1G1YY26U065124386;

                 c. 2010 Chevrolet Avalanche, VIN #3GNVKGE06AG224170;

                 d. 2016 Harley Davidson Motorcycle FLTRXS, VIN #1HD1KTM11GB638225;

                 e. 2016 Mercedes GLC Utility Passenger Car, VIN #WDC0G4KBXGF051587;

                 f. 2016 Toyota Highlander, VIN #5TDJKRFH5GS232634; and

                 g. 2017 Toyota RAV4, VIN #JTMDJREV1HD108249.

          4.   The facts set forth in this affidavit are based upon my personal observations and
               review of records, my training and experience, written reports, information obtained
               by other FBI case agents, FBI financial investigators, and investigators at Kaiser
               Permanente (“KP”) into this criminal matter. This affidavit is intended to show that
               there is probable cause for the requested seizure warrants and does not purport to
               set forth all of my knowledge of, or investigation into, this matter.

          5.   Your affiant submits that there is probable cause to believe that: (a) Martinez and
               Benabbas have committed wire fraud and conspired to commit wire fraud, (b) the

                                                                                                     1
Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 3 of 21




        funds in the aforementioned bank account and the aforementioned six vehicles are
        subject to seizure and forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C), as property
        which constitutes or is derived from proceeds traceable to one or more violations of
        18 U.S.C. §1343 (wire fraud).

                                     BACKGROUND INFORMATION

    6. KP is a United States-based managed care consortium based in Oakland, California,
       serving 12.3 million members in 8 states and the District of Columbia. KP’s
       Colorado Region is comprised of approximately 54 medical and administrative
       buildings whose infrastructure is maintained by approximately 32 building engineers
       and supervisors. This consists of three teams, or hubs, of building engineers each
       led by a hub supervisor.

    7. KP’s Colorado region had been renovating and updating the Building Automation
       Systems (“BAS”) that serve to monitor and control the Heating, Ventilation, Air
       Conditioning (“HVAC”), lighting, security, and similar systems of each KP building.
       The BAS is a “smart” system of electronic components that can be accessed
       remotely via network by authorized engineers and maintenance technicians to
       monitor and control building systems. An essential component of a BAS is the Java
       Application Control Engine (“JACE”) controller, which is used to communicate with
       other electronic and mechanical components within the building.

    8. Martinez had been employed with KP since approximately November 1988. He held
       the position of Chief Engineer starting in approximately January 2006. As the Chief
       Engineer and as an assigned Project Engineer, Martinez evaluated proposals from
       vendors, selected the appropriate vendor for the job, submitted the purchase order
       to the KP purchasing department for processing, and often approved invoices for
       payment. In June 2018, Martinez was promoted to Construction Staff Project
       Manager for KP’s National Facility Services (“NFS”). In addition to his duties as
       Construction Staff Project Manager, Martinez reassumed the responsibilities of Chief
       Engineer from August 2018 through October 2018.

    9. Benabbas had been employed by KP as a Senior Consultant of Maintenance
       Services for KP’s NFS-Facility Operations Security and Energy since approximately
       November 2007. Benabbas’ duties included supervising the BAS for KP in the
       Colorado Region. He was also assisting KP with upgrading the current BAS system
       in Colorado as well as other regions outside of Colorado.

    10. Martinez and Benabbas were both exempt salaried employees of KP and were not
        eligible for overtime pay.

    11. In July 2018, KP received a tip on KP’s National Compliance Fraud Hotline from an
        anonymous caller who alleged Martinez had improper vendor relationships and was
        receiving kickbacks from the vendors he approved to work at KP facilities. The caller
        also alleged Martinez was operating his own private business and felt this was a

                                                                                            2
    Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 4 of 21




             conflict of interest. The caller stated KP building engineer Benabbas may be doing
             consulting work for Martinez. KP conducted an internal investigation of the
             allegations reported.

                                       Entities Involved in the Scheme

         12. According to the Colorado Secretary of State, Epsilon Controls, LLC (“Epsilon
             Controls”) was formed by Martinez and Benabbas on October 23, 2013. Corporate
             documents listed Benabbas as the person forming the LLC and Martinez as an
             additional organizer.

         13. KMG is a small, Colorado-based company with six employees. KMG had been an
             approved vendor for KP since 2003. Mark Garrett (“Garrett”) was KMG’s President.
             KMG maintained multiple electrical service work and HVAC related contracts with
             KP throughout the years. A signed contract between KMG and KP, valid from
             1/28/2016 through 1/27/2019, stated that KMG’s scope of services were related to
             electrical work.

         14. Ultra Temp is a small, Colorado-based HVAC and refrigeration service company that
             was owned and operated solely by Salvatore “Mike” Iacovetta (“Iacovetta”). Ultra
             Temp was an approved vendor for KP since 2007. KP contracted with Ultra Temp to
             perform regular maintenance on ice machines and certain refrigeration units as well
             as refrigeration and HVAC repairs as needed for buildings in KP’s Colorado region.
             Martinez and Iacovetta were personal friends for approximately 8 years. 1

                                                 KP Policies

         15. KP has a documented Vendor Relationships policy that prohibits the following
             vendor relationships: (1) employees may not be a supplier/vendor to KP while
             employed by KP, (2) employees may not also be employed by suppliers/vendors to
             conduct work for KP or at a KP facility, and (3) employees may not also be
             contractors to suppliers/vendors for contracts or assignments where the customer or
             the client is KP. In addition, KP required certain employees to annually review and
             sign a Conflict of Interest Questionnaire. Vendors were also required to comply with
             the signed Service Agreements, which included the Vendor Code of Conduct.

         16. KMG’s and Ultra Temp’s Service Agreements both included a section labeled
             “Accepted Subcontractors and Schedule of Values”. The section included the




1 During an October 2, 2018, interview of Martinez by KP Investigators, Martinez stated that he
had gone to high school with Iacovetta’s wife and had known Iacovetta for approximately 8 or 9
years. Both Martinez and Iacovetta were working on a vehicle together at Iacovetta’s house.
Iacovetta and Martinez messaged each other regarding golf outings, purchasing vehicle parts, and
attending other social events together.
                                                                                                  3
    Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 5 of 21




             following language: “For each Services Order 2, Contractor shall attach a list of
             selected subcontractors and the accepted cost of their work for their respective
             portions of the Services. The costs listed thereon shall also constitute an accepted
             schedule of values. Contractor shall not enter into a subcontract with any
             subcontractor other than those listed on the each Services order, except with prior
             written approval of Kaiser.”

          17. KP also required contractors to comply with additional guidelines, to include the KP
              Vendor Code of Conduct which contains the minimum standards by which each
              supplier is expected to conduct itself when providing services to KP. Under the KP
              Vendor Code of Conduct, dated October 2011, December 2015 and September
              2016, which is required and referenced in the Service Agreements with KMG and
              Ultra Temp, it states the conflict of interest between a vendor and KP personnel, or
              the appearance thereof, should be avoided. It further states that when an actual,
              potential, or perceived conflict of interest occurs, that conflict must be disclosed, in
              writing, by the vendor to a person of authority at KP other than the person who has
              the relationship with the vendor. KP Personnel are not permitted to work for a vendor
              if KP is the client. Garrett and Iacovetta were aware the Martinez and Benabbas
              worked for KP and that there was a conflict of interest, yet they did not disclose this
              to KP as required 3.

          18. According to KP’s Conflict of Interest Policy, all employees were required to promptly
              disclose any situations that may present a conflict of interest or the appearance of a
              conflict of interest.

          19. Martinez and Benabbas both completed KP Conflicts of Interest Questionnaires
              annually for years 2014 through 2017. Questions in the questionnaire include the
              following: a) Have you held a paid position for a competitor or Vendor of KP as a
              management employee, a consultant or independent contractor; b) If you have
              control or influence over transactions with KP customers or suppliers, have you or
              any family member held financial interest with those companies or their competitors
              during the last 12 months; c) Are you aware of any actual or potential conflicts of
              interest other than those disclosed in this questionnaire. Martinez and Benabbas
              responded with “No” for all questions and did not disclose their ownership or
              affiliation with Epsilon Controls, or any other potential conflicts of interest, in any of
              the Questionnaires they submitted from 2014 through 2017.

          20. The approval process for capital projects4 was dependent on the dollar amount of
              the project. According to a KP Senior Finance Manager, capital projects under


2 Within the contract, KP states each work assignment is deemed a “Request for Service” or
“Services Order”.
3 In the Vendor Service Agreement for both Ultra Temp and KMG, Martinez and Benabbas were

the first KP employees listed in the KP Colorado engineer contact list.
4 KP considered capital projects in the Colorado region to be anything under $1.5 million that was

not related to plant maintenance or plant renovation.
                                                                                                           4
    Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 6 of 21




             $250,000 could be approved by the Executive Director. This typically happened via
             OneLink, a software program used by KP. If the project was over $500,000,
             additional approvals would be required from higher authorities. KMG was used on a
             number of capital projects throughout the region.

          21. Both Ultra Temp and KMG had “blanket purchase orders” which allowed them to do
              work for KP on an “as needed” basis for projects throughout the region. Their
              invoices were submitted to Accounts Payable in Colorado and then routed to the
              Engineer Supervisor. If the invoice amount exceeded $2500, the invoice was
              passed up to Martinez for approval. By authorizing the payment of the invoice, the
              approver validated that the work was completed.

                          INVESTIGATION OF MARTINEZ AND BENABBAS BY KP

          22. On October 2, 2018, KP Investigators interviewed Robert Martinez. Martinez stated
              that Epsilon Controls was a company that he initiated by himself in 2013. But he
              later stated that he formed and owned Epsilon Controls jointly with Benabbas.
              Martinez stated that Epsilon Controls used KP vendors Ultra Temp and KMG as
              pass-through vendors to obtain funds from KP. Martinez stated he knew this was
              wrong. Because Martinez had inside information about every KP project, Martinez
              stated that it was not appropriate for him to help a vendor submit proposals for KP
              projects. Martinez helped Ultra Temp owner Iacovetta write the scope to an undated
              proposal involving the purchase and installation of JACE controllers.

          23. Martinez further stated that the purchase of 100 JACE controllers in December 2016
              was one of the projects managed by Epsilon Controls, with the charges passed
              through by KMG. Martinez stated the 100 JACE controllers were purchased with
              end of year capital funds and were to be used to upgrade facilities in the Colorado
              Region. He could not recall if they solicited other bids for the project as required by
              KP policy. Martinez stated that the $6,000 price for each JACE controller
              represented a significant cost saving for KP because Benabbas would be doing the
              installation 5. In addition, Martinez stated this arrangement allowed him to make
              money. Martinez stated he verified that all 100 JACE controllers were delivered
              when he approved the payment of the invoice. He was unable to confirm all 100
              JACE controllers were installed. He explained that KMG did not have anything to do
              with the project other than to prepare the proposal and submit the invoice. Martinez
              estimated that KMG kept approximately $10,000 of the $621,000 that was billed to
              KP. Martinez admitted that only 70 or 80 of those JACE controllers were installed as
              of the date of his interview.

          24. Martinez stated that transactions involving Ultra Temp and KMG in which Epsilon
              Controls was involved were transactions where Ultra Temp and KMG had acted as a
              pass-through vendor to Epsilon Controls. Martinez stated that KMG issued an


5Although the invoice associated with the 100 JACE controllers did not break out a labor charge,
KP was billed for labor associated with JACE controllers on other invoices in this scheme.
                                                                                                   5
    Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 7 of 21




            invoice to KP for payment and KP paid KMG. After receiving payment from KP, KMG
            would keep some of the funds as payment for their help in the transaction before
            issuing a check to Epsilon Controls.

         25. Martinez was not able to provide any names of other Epsilon Controls customers.

         26. On October 3, 2018, Wahid Benabbas was interviewed by KP Investigators.
             Benabbas confirmed he and Robert Martinez owned Epsilon Controls. Martinez filed
             the paperwork required to start the business and thought owning the business might
             be a "compliance issue" with KP.

         27. Benabbas and Martinez worked with authorized KP vendors Ultra Temp and KMG to
             bill KP for work completed by Epsilon Controls so that it would look like KMG and
             Ultra Temp had completed the work. Epsilon Controls was able to acquire the JACE
             controllers at a significantly lower price than the authorized vendors working on the
             BAS. KMG and Ultra Temp would keep 10 percent or less of the invoiced amount,
             depending on what Martinez had negotiated with them.

         28. Benabbas stated the usual method for obtaining BAS system solutions for KP was to
             request three or four bids from different vendors before selecting a vendor for the
             job. Martinez handled the paperwork for the projects, which entailed soliciting and
             approving the bid proposals submitted by KP’s authorized vendors. Martinez and
             Benabbas were able to ensure their bid was lower than other vendors because they
             knew what the other vendors were charging to do the work. After the proposal was
             approved, Benabbas, through Epsilon Controls, was to provide and install the JACE
             controllers called for in the job proposal. Ultra Temp or KMG then sent a billing
             invoice to the KP Colorado Region accounts payable department. Once paid, KMG
             or Ultra Temp would write a check to Epsilon Controls for the amount of the bid
             proposal less their negotiated fee. KMG provided limited assistance, such as
             cabling or running wires, in the installation of the controllers.

         29. Benabbas wrote the proposal for submission to KP management for the 100 JACE
             controllers. Benabbas stated that there never was a delivery of 100 JACE
             controllers as described in the proposal and invoice. Benabbas purchased the
             controllers over a period of time. Benabbas purchased approximately 20 JACE
             controllers from a legitimate United States supplier, Wilson-Mohr. He purchased
             another 60 JACE controllers in Canada and France at flea markets and through off-
             market deals. He obtained some of these controllers for free, but he said the
             average price he paid was about $3,000 to $4,000 6. Benabbas stated that he bought
             the controllers outside of the normal supply chain, modified controllers to circumvent
             licensing requirements, and programmed and installed the JACE controllers.
             Benabbas described this as a “win-win” situation because KP received parts and
             service at a reduced cost and Epsilon Controls could make “tons of money.”


6 According to Invoice #12-091880, KP was charged $6,000 per JACE controller. Benabbas said
that vendors charged $15,000 to $18,000 for these same controllers.
                                                                                                 6
Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 8 of 21




       Benabbas said he replaced about 56 or 57 JACE controllers in KP buildings and
       said there were 46 or 47 controllers in his personal vehicle. He provided these
       remaining controllers to KP after the October 3, 2018 interview.

    30. Benabbas was not able to provide any names of other Epsilon Controls customers.

    31. On October 2, 2018, KP Investigators interviewed Iacovetta, owner of Ultra Temp.
        He said that Martinez and Benabbas provided Iacovetta with instructions on what
        parts to order and list on his invoices. He understood that the parts would be
        installed in KP buildings by Epsilon Controls, which was owned by Martinez and
        Benabbas. Iacovetta stated that he did not know how to install any of the ordered
        items as his specialty is HVAC and refrigeration. Iacovetta had nothing to do with the
        JACE parts. Iacovetta was told he could keep 10% of the amount he billed KP. He
        stated that he would write checks back to Epsilon Controls based on instructions
        from Martinez. He had no idea if Epsilon Controls actually performed the work for the
        parts that he ordered.

    32. On October 2, 2018, Garrett, President of KMG, was interviewed by KP
        Investigators. Garrett said that he met Martinez in 1999 and described their
        relationship as strictly business. Garrett stated there were multiple HVAC-related
        contracts in the past few years in which Martinez instructed Garrett to utilize the
        subcontractor Epsilon Controls. Garrett had not done business with Epsilon Controls
        outside of a KP contract. It was Garrett’s understanding that Epsilon Controls did
        not have a contractual relationship with KP. Martinez was Garrett’s point of contact
        on all the projects where KMG utilized Epsilon Controls as a subcontractor. Martinez
        provided Garrett with Epsilon Control's fees f o r the specific contract, usually by
        email. Garrett included Epsilon Control's fees in his KP proposal and subsequent
        invoice. Garrett submitted his proposals and invoices directly to Martinez in the
        form of a Word document. He recalled that on at least one occasion, Martinez
        reworded his invoice and sent it back to him. Martinez told Garrett that Epsilon
        Controls would procure certain parts needed for the contract. Once KP paid KMG’s
        invoice, Garrett met with Martinez in person to pay Epsilon Controls by check. At
        the same time, Martinez provided him with an Epsilon Controls invoice. Garrett
        denied knowing that Epsilon Controls was controlled by Martinez and Benabbas.

    33. During the KP investigation, KP found and collected relevant records from the KP
        computers used by Martinez and Benabbas, including Epsilon Controls bank
        statements, tax documents, emails, and copies of checks. As a result of KP’s
        investigative findings, on October 12, 2018, Martinez and Benabbas were terminated
        by KP. KP had also suspended future projects and work orders with Ultra Temp and
        KMG.

             BANK ACCOUNTS AND CREDIT CARDS UTILIZED IN THE SCHEME

    U.S. Bank Account 103681420248 (0248) in the name of Epsilon Controls, LLC

    34. On January 31, 2014, U.S. Bank account ending in 0248 was opened in the name of

                                                                                            7
Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 9 of 21




       Epsilon Controls, LLC. The signors on the account were Benabbas and Martinez.
       This account was solely used as an operating account for Epsilon Controls.

    J.P. Morgan Chase (Chase) Bank Account 635604315 (4315) in the name of KMG
    Electric Inc. (KMG)

    35. On February 27, 2008, Chase account ending in 4315 was opened in the name of
        KMG. The signors on the account are Linda L. Garrett and Mark Garrett. This is a
        vendor business checking account.

    BBVA Compass Bank (BBVA) Account 2503184349 (4349) in the name of Ultra
    Temp, Inc. (Ultra Temp)

    36. On September 29, 2003 account ending in 4349 was opened in the name of Ultra
        Temp. The signor on the account was Salvatore M. Iacovetta. On March 5, 2004
        Sabrina M. Iacovetta was added as a signor to the account. This is a vendor
        business checking account.

    U.S. Bank Account 203681000915 (0915) in the name of Wahid Benabbas

    37. On October 2, 2001, U.S. Bank account ending in 0915 was opened in the name of
        Wahid Benabbas, the sole signor on the account. This account received funds from
        Epsilon Controls operating account ending in 0248.

    U.S. Bank Account 103671824078 (4078) in the name of Wahid Benabbas

    38. On May 10, 2001, U.S. Bank account ending in 4078 was opened in the name of
        Wahid Benabbas, the sole signor on the account. This account received funds from
        Epsilon Controls operating account ending in 0248.

    U.S. Bank Account 103673466043 (6043) in the name of Wahid Benabbas and
    Fatima Azmi

    39. On January 14, 2003, U.S. Bank account ending in 6043 was opened in the name of
        Wahid Benabbas and Fatima Azmi, both signors of the account. This account
        received funds from Epsilon Controls operating account ending in 0248.

    U.S. Bank Account 103679215394 (5394) in the name of Robert Martinez

    40. On June 1, 2009, U.S. Bank account ending in 5394 was opened in the name of
        Robert Martinez, the sole signor on the account. This account received funds from
        Epsilon Controls operating account ending in 0248.

    U.S. Bank Account 237801131101 (1101) in the name of Robert Martinez Cust for
    Robert Persichitte

    41. On February 26, 1992, U.S. Bank account ending in 1101 was opened in the name


                                                                                            8
    Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 10 of 21




             of Robert Martinez Cust for R.P. 7, with Robert Martinez as the sole signor on the
             account. This account received funds from Epsilon Controls operating account
             ending in 0248.

         U.S. Bank Credit Card Account 4798531212865101 (5101) in the name of Epsilon
         Controls LLC - Accounts Payable and 4798531212865119 (5119) in the name of
         Epsilon Controls LLC Robert A. Martinez 8.

         42. On January 31, 2014, U.S. Bank credit card account ending in 5101 and 5119 was
             opened in the name of Epsilon Controls LLC - Accounts Payable and Epsilon
             Controls LLC Robert A. Martinez, respectively. The credit card ending in 5101 is the
             main card account for Epsilon Controls and is also the accounts payable account.
             Account 5119 was issued for Robert Martinez to use; all of the transactions made by
             Robert Martinez with the credit card ending in 5119 also appears on the main credit
             card account 5101. Epsilon Controls made payments on credit card account 5119
             transactions through the main card accounts payable account, 5101 from Epsilon
             Controls operating account ending in 0248.

         U.S. Bank Credit Card Account 4227448565127438 (7438) 9 in the name of Robert
         Martinez

         43. On August 1, 2015, U.S. Bank credit card account ending in 7438 was opened in the
             name of Robert Martinez, the sole signor on the account. This account received
             funds from Epsilon Controls operating account ending in 0248.

         U.S. Bank Credit Card Account 4359830002637576 (7576) 10 in the name of Robert
         Martinez

         44. On August 13, 2009, U.S. Bank credit card account ending in 7576 was opened in
             the name of Robert Martinez, the sole signor on the account. This account received
             funds from Epsilon Controls operating account ending in 0248.

                                   ANALYSIS OF FINANCIAL RECORDS

         45. Case agents and FBI Financial Investigators have reviewed the Ultra Temp invoices
             and financial records and learned the following:

                a. From September 22, 2014, to June 2, 2016, Ultra Temp submitted five
                   invoices to KP for $283,925. Below is a detail of the invoices:




7 R.P. is a minor child on this account.
8 Possible purchases of parts used for KP projects charged to this credit card.
9 This credit card was used by Robert Martinez to purchase the 2010 Chevrolet Avalanche.
10 This credit card was used by Robert Martinez to purchase the 2010 Chevrolet Avalanche.


                                                                                                  9
  Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 11 of 21




Invoice         Invoice        Amount         Description (Summarized)
Date            Number         Billed
9/22/2014       54172          $53,250        Parts and Materials for Baseline Project

9/22/2014       54172-2        $18,750        Install, Programming, Configuration and
                                              Commissioning of Baseline Project


11/21/2014      54201          $37,775        Software Upgrade, Graphic Design and
                                              Troubleshooting

11/21/2014      54202          $152,150       Materials and Labor for Skyline Project

6/2/2016        54410          $22,000        Programming and Mapping of 4 JACE Controllers

Total                          $283,925


                 b. These invoices all appear to include a labor component although it’s not
                    broken out in the invoice with the exception of Invoice 54202, which listed the
                    labor amount of $27,500. If this work was completed, it was likely completed
                    by Benabbas, who is a salaried employee of KP and not eligible for overtime
                    pay.

                 c. The BBVA Bank Account in the name of Ultra Temp ending in 4349, along
                    with records provided by KP, show that KP paid the above Ultra Temp
                    invoices in full as reflected in the chart below:


        Payment Date Payment Amount Related Invoice Deposited to Account

        9/29/2014         $53,250             54172              Ultra Temp 4349

        11/19/2014        $18,750             54172-2            Ultra Temp 4349

        1/30/2015         $152,150            54202              Ultra Temp 4349

        2/17/2015         $37,775             54201              Ultra Temp 4349

        8/31/2016         $22,000             54410              Ultra Temp 4349

        Total             $283,925

                 d. The BBVA Bank Account in the name of Ultra Temp ending in 4349 and the
                    U.S. Bank account in the name of Epsilon Controls ending in 0248 show the


                                                                                                 10
     Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 12 of 21




                      following payments by check 11 from Ultra Temp to Epsilon Controls:


        Payment Date Payment Amount Payment From                 Deposited to Account

        1/31/2014          $1,400              Ultra Temp 4349 Epsilon Controls 0248

        4/10/2014          $2,200              Ultra Temp 4349 Epsilon Controls 0248

        10/15/2014         $53,000             Ultra Temp 4349 Epsilon Controls 0248

        11/26/2014         $4,750              Ultra Temp 4349 Epsilon Controls 0248

        12/10/2014         $13,750             Ultra Temp 4349 Epsilon Controls 0248

        2/20/2015          $143,500            Ultra Temp 4349 Epsilon Controls 0248

        3/11/2015          $34,375             Ultra Temp 4349 Epsilon Controls 0248

        4/23/2015          $3,675              Ultra Temp 4349 Epsilon Controls 0248

        9/16/2016          $20,000             Ultra Temp 4349 Epsilon Controls 0248

        Total             $276,650


                e. The first two payments listed in the above table occured prior to the first
                   known invoice to KP from Ultra Temp involving Epsilon Controls work.

          46. Case agents and FBI Financial Investigators have reviewed the KMG invoices and
              financial records and learned the following:

                a. From October 26, 2015 to July 25, 2018, KMG submitted nine invoices to KP
                   for $1,420,598. Below is a detail of the invoices:

         Invoice        Invoice       Amount         Description (Summarized)
         Date           Number        Billed
         10/26/2015     12-091691     $17,740 12     Design, Graphics and Programming.
                                                     Includes Installation of Parts and Design
                                                     Labor

         7/27/2016      12-091825     $126,963       Parts for Englewood Project



11 All checks were endorsed by Martinez except for the payment dated 4/23/2015 for $3,675 which
was stamped and not signed.
12 Total labor for invoice #12-091691 was $6,300.


                                                                                                 11
     Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 13 of 21




         8/26/2016    12-091831      $40,245 13     Labor for Englewood Project

         12/22/2016   12-091880      $621,900 14    100 JACE Controllers and Sales Tax

         5/11/2018    12-092143      $58,500 15     5 JACE Controllers and Labor

         5/11/2018    12-092142      $73,250 16     5 JACE Controllers and Labor

         6/18/2018    12-092171      $184,000       Parts for Ken Caryl Project

         7/24/2018    12-092204      $66,000 17     Labor for Ken Caryl Project

         7/25/2018    12-092205      $232,000       Parts for Highlands Ranch Project

         Total                       $1,420,598


                 b. The total amount of labor broken out in the above invoices was approximately
                    $127,295. If this work was completed, it was likely completed by Benabbas,
                    who is a salaried employee of KP and not eligible for overtime pay, or KMG
                    when it involved electrical work.

                 c. Notably, all the invoices listed above are under $250,000 with the exception
                    of invoice 12-091880. On December 29, 2016, Martinez approved invoice 12-
                    091880 in an email with the text “yes okay to pay” after being asked if all 100
                    of the JACE controllers had been delivered.

                 d. Chase bank account in the name of KMG ending in 4315, along with records
                    provided by KP, show that KP paid the above KMG invoices in full as
                    reflected in the chart below:


        Payment Date Payment Amount Related Invoice Deposited to Account

        11/25/2015       $17,740             12-091691          KMG 4315

        8/26/2016        $126,963            12-091825          KMG 4315

        9/23/2016        $40,245             12-091831          KMG 4315

        1/20/2017        $621,900            12-091880          KMG 4315


13 Total labor for invoice #12-091831 was $40,245.
14 This project would have been considered a capital project as discussed above.
15 Total labor for invoice #12-092143 was $6,500.
16 Total labor for invoice #12-092142 was $8,250
17 Total labor for invoice #12-092204 was $66,000.


                                                                                                12
      Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 14 of 21




          6/11/2018         $58,500              12-092143         KMG 4315

          6/11/2018         $73,250              12-092142         KMG 4315

          7/19/2018         $184,000             12-092171         KMG 4315

          8/24/2018         $66,000              12-092204         KMG 4315

          8/27/2018         $232,000             12-092205         KMG 4315

          Total             $1,420,598

                     e. Chase bank account in the name of KMG ending in 4315 and U.S. Bank
                        account in the name of Epsilon Controls ending in 0248 show the following
                        payments by check18 from KMG to Epsilon Controls:


          Payment Date Payment Amount Payment From Deposited to Account

          12/18/2015         $10,000             KMG 4315         Epsilon Controls 0248

          9/29/2016          $121,250           KMG 4315          Epsilon Controls 0248

          10/21/2016         $30,625            KMG 4315          Epsilon Controls 0248

          2/15/2017          $590,000            KMG 4315         Epsilon Controls 0248

          3/6/2018           $6,086             KMG 4315          Epsilon Controls 0248

          6/26/2018          $123,750            KMG 4315         Epsilon Controls 0248

          8/23/2018          $176,535            KMG 4315         Epsilon Controls 0248

          Total             $1,058,246


            47. The bank records do not show payments from KMG to Epsilon Controls after August
                23, 2018. KMG likely did not pay Epsilon Controls for Invoices 12-092204 and 12-
                092205 above.

            48. A total of $1,704,523 was invoiced by KMG and Ultra Temp and paid by KP. A total
                of $1,334,896 was paid to Epsilon Controls by KMG and Ultra Temp as detailed in
                the tables above.

                                         KP’s REVIEW OF BAS SYSTEMS


18   All checks were endorsed by Martinez.
                                                                                                    13
     Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 15 of 21




          49. In October 2018, KP initiated a review of their BAS systems to determine if any of
              the work invoiced by KMG and Ultra Temp in the tables above was completed by
              Epsilon Controls. KP concluded their review in November 2019. The results of their
              review are as follows 19:

                 a. KP was billed for and paid approximately $772,500 20 for approximately 132
                    JACE controllers through Ultra Temp and KMG. After reviewing their
                    network, they found approximately 42 to 46 of these JACE controllers were
                    actually installed at KP.

                 b. KP was billed for and paid approximately $734,353 21 for other parts. Due to
                    the vague descriptions in the invoices, KP was unable to determine which
                    parts were received on several of the invoices. For the five invoices where
                    other parts were clearly itemized, KP found that in three invoices, no parts
                    were received and in two invoices only a portion of parts were received. For
                    one of the invoices, KP stated that the work was completed by a different
                    vendor.

                 c. KP was billed for and paid approximately $175,770 in labor. If any of this
                    work was completed, it was likely completed by Benabbas, who is a salaried
                    employee of KP and not eligible for overtime pay, or KMG when it involved
                    electrical work.

                                               FLOW OF FUNDS

          50. Between January 31, 2014 and October 31, 2018, approximately $1,334,896 was
              deposited into Epsilon Controls U.S. Bank account ending in 0248 from KMG and
              Ultra Temp. During that same timeframe, the only other deposits were
              approximately $28,136 22, for a total of approximately $1,363,032 deposited in the
              Epsilon Controls U.S. Bank account ending in 0248. There were no other significant
              deposits were made into U.S. Bank account ending in 0248 between January 31,
              2014 and October 31, 2018 other than the deposits from KMG and Ultra Temp.

                 a. Of the approximately $1,363,032 that was deposited into Epsilon Controls



19 The numbers below do not included $21,900 charged for sales tax.
20 There were at least four invoices that did not itemize the cost charged for the JACE controller
and therefore were not included in this amount.
21 This amount may include cost charged for JACE controller when parts charged were not

itemized.
22 This includes approximately $7,276 that was deposited into the Epsilon Controls account and

withdrawn on the same day. In addition, there was $20,860 transferred from Martinez’s and
Benabbas’ personal accounts, of which approximately $20,000 was transferred out on the same
day.
                                                                                                     14
     Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 16 of 21




                    U.S. Bank account ending in 0248, approximately $956,000 23 was transferred
                    to either Martinez’s or Benabbas’ personal U.S. Bank accounts.

                        i. For Benabbas, approximately $518,000 was transferred to his personal
                           accounts 24 listed above. These funds were used to pay personal credit
                           cards, home mortgages, as well as the purchases of vehicles as
                           detailed below. In addition there was approximately $207,000 25 in
                           cash withdrawals during this time period. Specifically from October 3,
                           2018, the day of his interview with KP Investigators, to October 9,
                           2018, approximately $62,140 was withdrawn from his personal
                           accounts in 20 transactions, all under $10,000. In addition, Benabbas
                           withdrew $16,500 from the Epsilon Controls account ending in 0248 on
                           October 9, 2018.

                       ii. For Martinez, approximately $438,000 was transferred to his personal
                           accounts listed above. This includes a $40,000 transfer to U.S. Bank
                           account ending in 1101 on October 2, 2018, the same day Martinez
                           was interviewed by KP Investigators. These funds were used to pay
                           personal credit cards, home mortgages, as well as the purchases of
                           vehicles as detailed below. In addition there was approximately
                           $90,000 26 in cash withdrawals during this time period.

                b. During Martinez’s interview with KP Investigators, Martinez stated that
                   Epsilon Controls purchased BAS Control System parts from Relevant
                   Solutions and Wilson-Mohr. During Benabbas’ interview with KP
                   Investigators, Benabbas stated Epsilon Controls purchased only 20 JACE
                   controllers from Relevant Solutions/Wilson-Mohr. Benabbas stated that he
                   purchased the remaining JACE controllers outside of the established supply
                   chain to include flea markets and through other off-market deals. According
                   to bank records for Epsilon Controls approximately $232,000 was paid to
                   Wilson-Mohr/Relevant Solutions. Other than the $24,183 paid to Electronic
                   Mind, bank records did not show any other significant payments to BAS
                   Control System vendors.

                BASIS FOR SEIZURE OF BANK ACCOUNTS AND VEHICLES

                    U.S. Bank account #103681420248 in the name of Epsilon Controls LLC

          51. On July 19, 2018, KP paid KMG $184,000, via an ACH transaction in to Chase Bank



23 This includes the $20,000 transaction in footnote 22.
24 As noted in the bank account descriptions above, U.S. Bank account ending in 6043 is a joint
account with Benabbas’ wife Fatima Azmi.
25 Benabbas also received his KP payroll deposits to his personal accounts.
26 Martinez also received his KP payroll deposits to his personal accounts.


                                                                                                  15
     Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 17 of 21




             account ending in 4315 in the name of KMG, for invoice 12-092171 27. On August 23,
             2018, KMG paid Epsilon Controls $176,535, via check related to the KMG invoice
             12-092171. This check was deposited on the same day in to the operating account
             of Epsilon Controls, U.S. Bank account ending in 0248.

          52. The balance in the U.S. Bank account in the name of Epsilon Controls ending in
              0248 as of September 30, 2019 is $20,411.85. With the exception of a same day
              $20,000 transfer in and out of the account by Benabbas and a debit purchase return
              for $42.76 to Target, there were no other deposits in to this account from August 23,
              2018 through September 30, 2019.

          53. Accordingly there is probable cause to believe that all funds in U.S. Bank account
              #103681420248 in the name of Epsilon Controls LLC are wire fraud proceeds and
              are subject to forfeiture.

                            2016 Chevrolet Corvette, VIN #1G1YY26U065124386

          54. On April 23, 2015, Martinez purchased a 2016 Chevrolet Corvette, VIN
              #1G1YY26U065124386.

          55. Prior to the purchase of the 2016 Chevrolet Corvette, a deposit was made into the
              operating account of Epsilon Controls, U.S. Bank account ending in 0248 dated
              February 20, 2015, in the amount of $143,500.00 from Ultra Temp.

          56. On April 20, 2015 and April 21, 2015, transfers of $5,000.00 and $6,000.00,
              respectively, were made from Epsilon Controls, U.S. Bank account ending in 0248 to
              account ending in 1101, an account Robert Martinez has sole signatory authority
              over.

          57. According to the title documents and financial records, the vehicle was purchased in
              the amount of $22,250.00 with a cashier’s check dated April 23, 2015, issued by
              U.S. Bank funded by U.S. Bank account ending in 1101, an account Robert
              Martinez has sole signatory authority over.

          58. Accordingly, there is probable cause to believe that wire fraud proceeds were used
              to purchase the 2016 Chevrolet Corvette, VIN #1G1YY26U065124386.

                             2010 Chevrolet Avalanche, VIN #3GNVKGE06AG224170

          59. On January 6, 2017, Martinez purchased a 2010 Chevrolet Avalanche, VIN
              #3GNVKGE06AG224170.

          60. According to title documents and financial records, the 2010 Chevrolet Avalanche,
              VIN #3GNVKGE06AG224170 was purchased in the amount of $15,456.73. The

27During an interview with KP Investigators, Garrett stated that invoice was a pass-through of
Epsilon Controls charges.
                                                                                                   16
Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 18 of 21




        vehicle was purchased using two credit cards, specifically, a U.S. Bank credit card
        number 4227 4485 6512 7438 (7438) and U.S. Bank credit card number 4359 8300
        0263 7576 (7576), both in the name of Robert Martinez. The first credit card charge
        was made January 6, 2017, in the amount of $8,100.00 on card 7438, and the
        second credit card charge was also made on January 6, 2017, in the amount of
        $8,000.00 on card 7576.

     61. Several deposits into the operating account of Epsilon Controls, U.S. Bank account
         ending in 0248 were used to fund the purchase of the 2010 Chevrolet Avalanche.
         Specifically, three deposits totaling $741,875, dated September 29, 2016
         ($121,250.00), October 21, 2016 ($30,625.00), and February 16, 2017
         ($590,000.00), all from KMG.

     62. On October 28, 2016, November 14, 2016, and February 28, 2017, there were
         transfers in the amounts of $23,999.38, $14,000.00 and $200,000.00, respectively,
         from Epsilon Controls, U.S. Bank account ending in 0248 to account ending in 1101,
         an account Robert Martinez has sole signatory authority over.

     63. On January 20, 2017, a payment of $5,000.00 from U.S. Bank account ending in
         1101 was made to U.S. Bank credit card 7438 in the name of Robert Martinez.

     64. On January 20, 2017 and March 1, 2017, payments of $7,000.00 and $13,328.49,
         respectively, were made from U.S. Bank account ending in 1101 to U.S. Bank credit
         card 7576 in the name of Robert Martinez.

     65. Accordingly, there is probable cause to believe that wire fraud proceeds were used
         to purchase the 2010 Chevrolet Avalanche, VIN #3GNVKGE06AG224170.

               2016 Harley Davidson Motorcycle FLTRXS, VIN #1HD1KTM11GB638225

     66. On April 22, 2017, Martinez purchased a 2016 FLTRXS Harley Davidson
         Motorcycle, VIN #1HD1KTM11GB638225.

     67. Prior to the purchase of the 2016 Harley Davidson Motorcycle, a deposit was made
         into the operating account of Epsilon Controls, U.S. Bank account ending in 0248
         dated February 16, 2017, for $590,000.00 from KMG.

     68. On February 28, 2017, a transfer of $200,000.00 was made from Epsilon Controls,
         U.S. Bank account ending in 0248 to account ending in 1101, an account Robert
         Martinez has sole signatory authority over.

     69. On April 14, 2017, a transfer of $25,000 using funds from the $200,000.00
         transaction referenced above, was made from U.S. Bank account ending in 1101 to
         account ending in 5394 in the name of Robert Martinez.

     70. According to the title documents and financial records, the vehicle was purchased in

                                                                                           17
Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 19 of 21




        the amount of $21,020.48 with a cashier’s check in the amount of $26,879.90 issued
        on April 22, 2017 by U.S. Bank funded by U.S. Bank account ending in 5394 in the
        account name of Robert Martinez.

     71. Accordingly, there is probable cause to believe that wire fraud proceeds were used
         to purchase the 2016 FLTRXS Harley Davidson Motorcycle, VIN
         #1HD1KTM11GB638225.

            2016 Mercedes GLC Utility Passenger car, VIN #WDC0G4KBXGF051587

     72. According to a Dealer’s Bill of Sale and other car dealer paperwork dated August 22,
         2018, Martinez purchased a 2016 Mercedes GLC Utility Passenger car, VIN
         #WDC0G4KBXGF051587.

     73. Prior to the purchase of the 2016 Mercedes GLC, a deposit was made into the
         operating account of Epsilon Controls, U.S. Bank account ending in 0248 dated
         June 26, 2018, for $123,750.00 from KMG.

     74. On August 23, 2018, a transfer of $40,000.00 was made from Epsilon Controls, U.S.
         Bank account ending in 0248 to account ending in 1101, an account Robert Martinez
         has sole signatory authority over.

     75. According to the title documents and financial records, the vehicle was purchased in
         the amount of $35,171.00 with two U.S. Bank cashier’s checks totaling $42,607.96.
         The first cashier’s check was issued on August 23, 2018, in the amount of
         $11,022.92, made payable to Mercedes Benz of Denver and the second cashier’s
         check was also dated August 23, 2018, in the amount of $31,585.04, made payable
         to Mercedes Benz of Denver. Both cashier’s checks were funded by U.S. Bank
         account ending in 1101, an account Robert Martinez has sole signatory authority
         over.

     76. Accordingly, there is probable cause to believe that wire fraud proceeds were used
         to purchase the 2016 Mercedes GLC Utility Passenger car, VIN
         #WDC0G4KBXGF051587

                          2016 Toyota Highlander, VIN #5TDJKRFH5GS232634

     77. On December 28, 2016, Benabbas purchased a 2016 Toyota Highlander, VIN
         #5TDJKRFH5GS232634.

     78. Prior to the purchase of the 2016 Toyota Highlander, a deposit was made into the
         operating account of Epsilon Controls, U.S. Bank account ending in 0248 dated
         September 29, 2016, for $121,250.00 from KMG.

     79. On October 12, 2016, a transfer of $56,196.00 was made from Epsilon Controls,
         U.S. Bank account ending in 0248 to account ending in 0915 in the name of Wahid

                                                                                            18
Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 20 of 21




        Benabbas. These funds remained in the account through December 28, 2016.

     80. According to the title documents and financial records, the vehicle was purchased
         with a counter transfer of funds on December 28, 2016 from U.S. Bank account
         ending in 0915 in the account name of Wahid Benabbas to a U.S. Bank account
         ending in 0300 in the name of City Center Auto in the amount of $31,510.00.

     81. Accordingly, there is probable cause to believe that wire fraud proceeds were used
         to purchase the 2016 Toyota Highlander, VIN #5TDJKRFH5GS232634.

                             2017 Toyota RAV4, VIN #JTMDJREV1HD108249

     82. On May 12, 2017, Benabbas purchased a 2017 Toyota RAV4, VIN
         #JTMDJREV1HD108249.

     83. Prior to the purchase of the 2017 Toyota RAV4, a deposit was made into the
         operating account of Epsilon Controls, U.S. Bank account ending in 0248 dated
         February 16, 2017, for $590,000.00 from KMG.

     84. On May 11, 2017 a transfer of $40,000 was made from Epsilon Controls, U.S. Bank
         account ending in 0248 to account ending in 6043 in the name of Wahid Benabbas
         and Fatima Azmi.

     85. According to the title documents and financial records the vehicle was purchased on
         May 12, 2017, in the amount of $27,391.50 with check number 131 payable to
         Stevinson Toyota from U.S. Bank account ending in 6043 in the name of Wahid
         Benabbas and Fatima Azmi.

     86. Accordingly, there is probable cause to believe that wire fraud proceeds were used
         to purchase the 2017 Toyota RAV4, VIN #JTMDJREV1HD108249.

     87. On October 9, 2018, six days after Benabbas was interviewed by KP Investigators
         and put on administrative leave, Benabbas transferred title of the 2016 Toyota
         Highlander and the 2017 Toyota RAV4 to his wife Fatima Azmi.

                                    CONCLUSION

     88. Based on the investigation described above, probable cause exists to believe that
         Martinez and Benabbas committed violations of Title 18 U.S.C. § 1343 (wire fraud),
         and conspiracy to commit wire fraud, in violation of Title 18 U.S.C. § 371.

     89. Further, there is also probable cause to believe that Martinez and Benabbas used
         wire fraud proceeds to fund the account and purchase the vehicles listed below.

     90. Title 18 U.S.C. § 981(a)(1)(C) provides for the civil forfeiture of any property
         constituting or derived from, proceeds traceable to any violation of 18 U.S.C. § 1343
         (wire fraud), and conspiracy to commit wire fraud, in violation of Title 18 U.S.C. §

                                                                                             19
Case 1:19-mc-00117-MEH Document 1 Filed 11/15/19 USDC Colorado Page 21 of 21




         371.

     91. Title 18 U.S.C. § 981(b), provides for the seizure of any assets subject to forfeiture
         pursuant to Title 18 U.S.C. § 981(a).

     92. Accordingly, your Affiant seeks seizure warrants for the following property:

            a. All funds in U.S. Bank account #103681420248 in the name of Epsilon
               Controls LLC

            b. 2016 Chevrolet Corvette, VIN #1G1YY26U065124386

            c. 2010 Chevrolet Avalanche, VIN #3GNVKGE06AG224170

            d. 2016 Harley Davidson Motorcycle FLTRXS, VIN #1HD1KTM11GB638225

            e. 2016 Mercedes GLC Utility Passenger Car, VIN #WDC0G4KBXGF051587

            f. 2016 Toyota Highlander, VIN #5TDJKRFH5GS232634

            g. 2017 Toyota RAV4, VIN #JTMDJREV1HD108249


        I, Raul Leon, Special Agent with the Federal Bureau of Investigations, being duly
  sworn according to law, hereby state that the facts stated in the foregoing affidavit are true
  and correct to the best of my knowledge, information and belief.


                                                   s/ Raul Leon
                                                   Special Agent Raul Leon
                                                   Federal Bureau of Investigation

  Reviewed and Submitted by Assistant United States Attorney Laura B. Hurd.

                                         15th day of November 2019.
  Subscribed and sworn to before me this ____


                                     ______________________________________
                                     UNITED STATES MAGISTRATE JUDGE
                                     UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLORADO




                                                                                              20
